APPENDIX C
Mr. Cooper, Attn: Payoff Department
8950 Cypress Waters Blvd
Coppell, TK 75019

1-888-480-2432 Statement Date: February 12, 2019
Payoff Statement
Amended
Send to: ANSARULLAH H DAWOUDI Loan Type-FHA
GOLDMAN CHASE LAW LLC Mortgagor (s)
6321 W. DEMPSTER ST 220 Property Addr: 4909 N KRUGER AVE

OVE, IL 60053 CHICAGO, IL 60630
Loan Nbr:

The following statement reflects an estimated payoff amount required to prepay
the above referenced mortgage in full. Interest is collected through the end
of the month. If notification of intent to prepay is not received thirty (30)
days prior to payoff, one month of interest is charged as a penalty. Escrow
funds will be returned when we receive the cancelled mortgage documents from
the investor.

This mortgage is presently in default. It is possible that it could be referred
to an attorney for foreclosure action if not brought current. This may result
in additional costs.

QUOTE DETAIL

Unpaid Principal 140,175.39
Interest Due 20,396.08
(From 1/01/15 to 2/28/19 at 3.500%)
Late Charges of 78.60
Deferred Late Charges 76.80
Corporate Advance 6,654.50
Escrow Advance 25,981.83
Prin and Interest 655.04
Mthly Escrow Pymt 585.83
Mortgage Insurance 128.93
COUNTY RECORDING FEE ST. 25.
LEGAL FEES 426.34
Balance Due 194,015.72 Mortgage Payment 1,240.87
By 2/28/19 One Month Interest of 00

If payoff funds are submitted after 2/28/19, the applicable per diem interest
o£ 13.44 must be added for each day thereafter. Continue to make your
scheduled mortgage payments. DO NOT PLACE A STOP PAYMENT ON ANY CHECK PREVIOUSLY
REMITTED. If any scheduled payment is received after the Late Charge grace
period as set forth in the applicable Note, a Late Charge of $ 26.20 will be
assessed.

Estimated Disbursements: Due Date Amount
FHAMIP INS 1/01/20 1,667.76:
HAZARD SFR 5/26/19 1,471.00
COUNTY TAX 3/01/19 2,489.86

PAYOFF FUNDS MUST BE REMITTED USING CERTIFIED FUNDS OR BY WIRE TRANSFER ONLY. If
using wire transfer, forward to: Wells Fargo Bank, N.A., Routing # 121000248, for
credit to Mr. Cooper Payment Clearing Account # 40590000623878402. If mailing
certified funds, make payable to Mr. Cooper and forward to the address listed at
the top of page. Funds received after 3:00pm Central Time may be posted on the
following business day. Please include the Mortgagor's Loan Number on all
correspondence.

We will continue to make disbursements of all escrow items (hazard, flood,
PMI/MIP, taxes, etc.) up to the date of payoff. It is the responsibility of the
borrower(s) and their closing agent to obtain a refund should a double payment
occur.

***TMPORTANT NOTICE***
We reserve the right to adjust any portion of this statement at any time for one
or more of the following reasons, but not limited to: recent advances, returned
items, additional fees or charges, disbursements made on your behalf, scheduled
payment(s) from an escrow account, transfer of servicing and/or inadvertent
clerical errors.

This payoff estimate does not waive our rights to collect any funds which become
due on this account as a result of any subsequent adjustments. Additionally, Mr.
Cooper will not provide reconveyance or release of the Security Instrument until
the account is paid in full. Upon payment in full and within state specified
guidelines, the necessary documents will be forwarded to the Trustee and/or
County Recorder's Office to release our lien. Any overpayment will be refunded
to the mortgagor(s) within 30 Business Days after payment in full.

Nationstar Mortgage LLC d/b/a Mr. Cooper is a debt collector. This is an attempt
to collect a debt and any information obtained will be used for that purpose.
However, if you are currently in bankruptcy or have received a discharge in
bankruptcy, this communication is not an attempt to collect a debt from you
personally to the extent that it is included in your bankruptcy or has been
discharged, but is provided for informational purposes only.

WP-PAYOFFST-0513
